Case: 11-51241       Document: 00512209733         Page: 1     Date Filed: 04/16/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 16, 2013
                                     No. 11-51241
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MICHAEL MARTINEZ, also known as Shadow,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:11-CR-360-7


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Michael Martinez has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Martinez has filed a response. The record is insufficiently developed to allow
consideration at this time of Martinez’s claim of ineffective assistance of counsel;
such a claim generally “cannot be resolved on direct appeal when the claim has
not been raised before the district court since no opportunity existed to develop

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-51241    Document: 00512209733     Page: 2   Date Filed: 04/16/2013

                                 No. 11-51241

the record on the merits of the allegations.” United States v. Cantwell, 470 F.3d
1087, 1091 (5th Cir. 2006) (internal quotation marks and citation omitted). We
have reviewed counsel’s brief and the relevant portions of the record reflected
therein, as well as Martinez’s response. We concur with counsel’s assessment
that the appeal presents no nonfrivolous issue for appellate review. Accordingly,
the motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2